DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
In the previous Office Action, the Examiner stated that there was an omission of essential steps of how the reaction of the trichomes with a first reactant occurs to produce the result effective variable that is presented in the wherein clause.
The prior art presented in the NPL provided as well as previously reviewed IDS and search history teaches methods for isolating trichomes and their use in many different industries. The prior art also teaches the use of peracetic acid mixed with hydrogen peroxide as a manner to remove proteins in different situations and industries. There is not a cohesive teaching for the concept behind the claimed invention: the act of individualizing trichomes from a biomass and then treating them specifically to remove protein until the trichomes provide the combination of physical properties. 
Instead the combination of these elements is show to be known for the benefit of providing bleaching or degumming.  These teach the use of affecting the material to achieve a desired brightness or degumming, but not bleaching in the sense of a reduction of proteins to achieve a specific molecular weight.  Because the claimed actions are conventional in the prior art, but in order to perform different functions, there 
While each individual component of the claims have been known in isolation there is not a direct teaching of them being performed together. This furthers the indefinite rejection above as there is no actively claimed method steps to arrive at this potentially allowable feature.
The claims have been amended to now state that the reactant comprises an activator, which still doesn’t provide guidance to how the end result occurs.  It still simply requires contacting the material with a reactant (now a reactant that also includes an activator) and then the resulting biomass would have to read on the wherein clause.
Additionally, the instant specification does not provide support for a generic activator as part of the reactor.  The only mention of activators in in [0073] of the PG Pub where it talks about hydrogen peroxide activators can be uses to bleach the material.   This paragraph gives examples that match up with currently written claim 3.
This is not support for any activator.  It is unclear to what is required for the activator to create this claimed end result.  The broadest reasonable interpretation to add a reactant with an activator and then then the protein will be broken down to the claimed values.  There for one of the following actions must happen.  The reactant and activator is missing essential steps to allow for the claimed result to occur, or the 
The Examiner is of the stance that the currently written claims are the first case.  This was not argued and evidence was not presented in the response from 11/30/2021.  The new limitation do nothing to address this stance and therefore the position is maintained, absent a showing of evidence or amendments to the claims to include the missing steps that allow for the end result to occur. 
Claim Rejections - 35 USC § 112
Claims 1, 9, and their dependents (all of claims 1-18 in total) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlIA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are:
how the reaction of the trichomes with a first reactant occur to produce the result effective variable that is presented in the wherein clause.
Both independent claims require that the reactor occurs wo that a specific set of circumstances are met at the end of the reaction, but fails to provide any actively claimed method steps to arrive at the stated resulting end result.
No art rejection is presented below. The prior art teaches methods for isolating trichomes and their use in many different industries. The prior art also teaches the use 
It is recommended to provide actively claimed steps to the reaction that allows for the wherein clauses to occur to move the application to allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748